ACCEPTED
                                                                                                      06-15-00100-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                12/14/2015 8:20:42 PM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                              IN THE COURT OF APPEALS
                          SIXTH JUDICIAL DISTRICT OF TEXAS
                                   AT TEXARKANA
                                                                                     FILED IN
                                                                              6th COURT OF APPEALS
BRADLEY ALLIE,                                                                  TEXARKANA, TEXAS
                       Appellant                                              12/15/2015 8:03:00 AM
                                                                                   DEBBIE AUTREY
vs.                                                       Appellate Cause              Clerk
                                                                             No. 06-15-00100-CR

THE STATE OF TEXAS,
                Appellee

                         APPELLANT'S FIRST MOTION
              FOR EXTENSION OF TIME WITHIN WHICH TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW the Appellant in the above styled and numbered cause and respectfully

moves the Court in accordance with Tex. R. App. Pro. Rule 38.6 (d), to extend the time for filing

Appellant's Brief in this cause, and in support therefore would respectfully show unto the Court

as follows:

                                                 I.

       The certified Clerk's Record was timely filed on the 4th day of September, 2015, and the

certified Reporter's Record was timely filed on the 9th day of November, 2015, although the

Reporter’s Record was not furnished to undersigned counsel until November 19, 2015.

                                                 II.

       The current deadline for filing Appellant's Brief is the 17th day of December, 2015.

                                                III.

       The undersigned attorney has not had sufficient time to prepare Appellant's brief within

the currently prescribed time allotted and hereby requests an additional thirty (30) days in which

to prepare the brief. More specifically, in addition to his normal caseload, undersigned attorney

has been preparing for pretrial hearings and trial in the following cases:



                                                 1
1.    United States vs Kevin Bolton, Cause No. 6:14CR60003-001, United States District

      Court for the Western District of Arkansas, a potential federal death penalty case wherein

      the undersigned is currently developing the defendant’s mitigation case to be presented to

      the court at sentencing.

2.    State of Texas vs. Diante Dennard, Cause No. 14F077-005, District Court of Bowie

      County, Texas;

3.    Gaillard Builders, Inc. vs. R.E.C. Enterprises, LLC d/b/a Stan Excavating Co., Cause No.

      46-CV-15-73, Circuit Court of Miller County, Arkansas.

4.    United States of America vs. John William Vickers, Cause no. 4:15CR40028, United

      States District Court of the Western District of Arkansas.

5.    United States of America vs. Jeffery N. Bain, Cause No. 4:15CR4002, United States

      District Court for the Western District of Arkansas.

6.    United States of America vs. Bobby Charles Cooks, Cause No. 5:15CR00016, United

      States District Court for the Eastern District of Texas.

7.    United States of America vs. Demetrice Mullens, Cause No. 5:15CR18(4), United States

      District Court for the Eastern District of Texas.

8.    United States of America vs. Yuhanna Abdullah Sherriff, Cause No, 5:15CR17(02),

      United States District Court for the Eastern District of Texas.

9.    United States of America vs. Eliezer Hernandez, Cause No. 5:15CR20, United States

      District Court for the Eastern District of Texas.

10.   United States vs. Sandra Lockett, Cause No. 5:15CR9, United States District Court for

      the Eastern District of Texas.




                                                2
                                               IV.

        Appellant's attorney has not previously requested an extension of time to file the Brief in

this cause.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

Honorable Court extend the time for filing his brief in this cause until the 18th day of January,

2016.

                                                                  Respectfully submitted,

                                                                  CRAIG L. HENRY
                                                                  Attorney at Law
                                                                  723 Main Street
                                                                  P.O. Box 3226
                                                                  Texarkana, Texas 75504-3226
                                                                  (903) 792-4645
                                                                  FAX - (903) 792-5073
                                                                  Lawyrntx@aol.com


                                                                  By/s/ Craig L. Henry
                                                                     Craig L. Henry
                                                                     Arkansas Bar # 90142
                                                                     Oklahoma Bar # 016779
                                                                     Texas Bar # 09479260
                                                                     Attorney for Appellant

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Motion has been delivered

electronically and via courier to Mr. Jerry Rochelle, Bowie County District Attorney, 601 Main

Street, Texarkana, Texas 75501, this 14th day of December, 2015.




                                                                  /s/ Craig L. Henry
                                                                  Craig L. Henry




                                                 3